Citation Nr: 0401773	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-09 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






REMAND

The veteran had active service from December 1983 to May 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that, in a January 2001 letter issued to the 
veteran, the RO discussed how to prove a claim for service 
connection but did not specifically discuss the issues on 
appeal.  In order to comply with the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Quartuccio, 16 Vet. App. 183, the veteran should be notified 
of the evidence and information for which he is responsible 
and that which VA is responsible.  The Board no longer has 
authority to attempt to cure VCAA deficiencies.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, a remand in necessary to 
ensure compliance with the provisions of the VCAA, VA 
implementing regulations, and the Court's decision in 
Quartuccio.

The service medical records show that the veteran was 
diagnosed with prostatitis in August 1986.  In light of this 
evidence, the Board finds that a VA examination is necessary 
to determine whether the veteran currently has prostatitis 
and, if so, whether it is related to this August 1986 
diagnosis during service.

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including informing the 
veteran of the period of time which he 
has to submit additional evidence.

?	The RO must notify the veteran 
as to what would constitute 
evidence that is needed to 
support his claims for service 
connection for a low back 
disorder and prostatitis.  In 
this regard, the RO should 
inform the veteran of what 
evidence VA will develop and 
what evidence the veteran must 
furnish to warrant a favorable 
decision on these claims.  (The 
Board notes that in a January 
2001 letter to the veteran, the 
RO discussed generally how to 
prove a claim for service 
connection but did not 
specifically discuss the issues 
on appeal.)  


?	specifically, the RO should 
request the veteran to provide 
the names, addresses and 
approximate dates of treatment 
or evaluation for all VA and 
non-VA health care providers 
who have treated or evaluated 
him during or after service for 
a low back disorder and 
prostatitis. When the requested 
information and any necessary 
authorization are received, the 
RO should obtain a copy of all 
indicated records.


2.  After any evidence obtained as a 
result of the above development has been 
associated with the claims folder, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the nature and etiology of his 
prostatitis, if diagnosed. Send the 
claims folder to the physician for 
review.  Any tests or studies deemed 
necessary to make this determination 
should be undertaken or ordered by the 
physician.  The report should indicate 
that the records were reviewed.  


?	The veteran maintains, in essence, 
that he developed chronic 
prostatitis during service to which 
his current symptoms are causally 
related.  Specifically, the examiner 
is to determine whether it is 
likely, as likely as not, or 
unlikely that the any currently 
diagnosed prostatitis is causally 
related to the prostatitis shown 
during the veteran's service.  
According to service medical records 
dated in August 1986, the veteran 
was diagnosed with prostatitis.  The 
service medical records are negative 
for subsequent findings or diagnosis 
of a prostatitis.  (The term "at 
least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)


?	The entire claims file, including 
service medical records, must be 
made available to and be reviewed by 
the examiner.  The service medical 
record pertaining to the treatment 
for prostatitis is marked in the 
claims folder (the second of two 
mailing envelopes) with a yellow tab 
on the right-hand side.


3.  Thereafter, the RO should again 
consider the veteran's claims listed on 
the title page of this action in light of 
the additional evidence added to the 
record.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




